





EXHIBIT 10.4


TRINITY INDUSTRIES, INC.
SUPPLEMENTAL RETIREMENT PLAN
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I PURPOSE
2
1.01 Coordination with Base Plan
2
1.02 Duration of Plan
2
1.03 Applicability
2
ARTICLE II DEFINITIONS AND CONSTRUCTION
3
2.01 Definitions
3
2.02 Construction
5
ARTICLE III DESIGNATION OF PARTICIPANTS
6
3.01 Eligibility to Participate
6
ARTICLE IV PLAN BENEFITS
7
4.01 Calculation of Plan Benefit
7
4.02 Time and Form of Plan Payments
7
4.03 Distributions Following Plan Termination
14
4.04 Payment Upon Death of Participant
14
4.05 Funding
14
ARTICLE V ADMINISTRATION
15
5.01 Duties of Committee
15
ARTICLE VI AMENDMENT AND TERMINATION
16
6.01 Right to Amend
16
6.02 Right to Terminate
16
6.03 Rights of Participants
17
6.04 Liability of Successor
17
ARTICLE VII MISCELLANEOUS
18
7.01 Nonguarantee of Employment
18
7.02 Nonalienation of Benefits
18
7.03 No Preference
18
7.04 Incompetence of Recipient
18
7.05 Texas Law to Apply
18
7.06 Acceleration of Payment
18

i










 





--------------------------------------------------------------------------------





TRINITY INDUSTRIES, INC.
SUPPLEMENTAL RETIREMENT PLAN
     TRINITY INDUSTRIES, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Company”), hereby restates the TRINITY
INDUSTRIES, INC. SUPPLEMENTAL RETIREMENT PLAN (the “Plan”), such restatement to
be effective as of January 1, 2009;
WITNESSETH:
     WHEREAS, the Company has adopted the Plan, effective January 1, 1990, to
provide a supplemental retirement benefit to certain of its highly compensated
employees that approximates the additional retirement benefit such employees
would have received under a Company defined benefit pension plan, if such
pension benefit were determined without regard to the limitations on
compensation and benefits imposed by the Internal Revenue Code of 1986, as
amended from time to time (the “Code”); and
     WHEREAS, it is intended that the Plan be an “unfunded” deferred
compensation arrangement for a select group of management or highly compensated
personnel for purposes of the Employee Retirement Income Security Act of 1974,
as amended from time to time (“ERISA”); and
     WHEREAS, the Plan has been operated in good faith compliance with the
requirements of Code Section 409A, as amended by the American Job Creation Act
of 2004, effective January 1, 2005; and
     WHEREAS, in accordance with the transition rules provided under Code
Section 409A, the Company now desires to amend and restate the Plan, effective
January 1, 2009, to meet the applicable requirements of Code Section 409A, and
intends that the Plan be interpreted and administered in accordance with Code
Section 409A and the final Treasury Regulations and applicable administrative
guidance issued thereunder on and after January 1, 2005.
     NOW, THEREFORE, the Company hereby agrees as follows:
1





--------------------------------------------------------------------------------





ARTICLE I
Purpose
To the extent permitted under applicable law, including, but not limited to,
Code Section 409A, the calculation of accrued benefits under the Plan shall be
made in coordination with the Base Plan. The distribution of such accrued
benefits, however, will be made in accordance with the terms of Article IV of
this Plan.
1.
Duration of Plan

The Company hopes and expects to continue the Plan indefinitely, but reserves
the right to amend it or terminate it in any respect and at any time or from
time to time, to the extent provided in Article VI hereof.
2.
Applicability

This Plan shall apply only to an Employee who begins receiving benefits from a
Base Plan after January 1, 1990, as determined by the Committee. The
provisions of this restatement of the Plan shall apply to a Participant who
Separates from Service on or after January 1, 2005. In the case of a Participant
who Separates from Service prior to January 1, 2005, the rights and benefits, if
any, of such former Employee shall be determined in accordance with the
provisions of the Plan as in effect on the date of his Separation from Service.


2













--------------------------------------------------------------------------------





1.
Definitions

ARTICLE II
Definitions and Construction
Unless the context otherwise requires, the terms used herein shall have the
meanings set forth in the remaining sections of this Article II.
(a)
Affiliate shall mean any entity affiliated with the Company under the terms of
Code Section 414 that has adopted a Base Plan for the benefit of its

employees.
(b)
Amounts Not Subject to Code Section 409A shall mean the present value of the
amount to which the Participant would have been entitled under the Plan if he
voluntarily Separated from Service without cause on December 31, 2004, and
received a payment of the benefits available from the Plan on the earliest
possible date allowed under the Plan to receive a payment of benefits following
the Separation from Service, and received the benefits in the form with the
maximum value.

(c)
Amounts Subject to Code Section 409A shall mean the total amount accrued by the
Participant under the Plan, reduced by all Amounts Not

Subject to Code Section 409A.
(d)
Base Plan shall mean the defined benefit plan or plans sponsored by the Company
and/or its Affiliates and qualified under Code Section 401(a),

from which the Participant is entitled to receive benefits.


(e)    Beneficial Owner shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
(f)    Beneficiary shall mean the individual or individuals entitled to receive
benefits payable on behalf of any Employee under his Base Plan in the
event of his death on or after Retirement.
(g)    Board shall mean the Board of Directors of the Company.
(a)
Change in Control shall have the meaning set forth in Sections 4.02(a)(5)(iii)
and 4.02(b)(5)(ii).

(b)
Code shall mean the Internal Revenue Code of 1986, as amended from time to time.

(c)
Committee shall mean the persons appointed under the provisions of Article V to
administer the Plan.

(k)    Company shall mean Trinity Industries, Inc., a Delaware corporation, as
well as its successor or successors.




3





--------------------------------------------------------------------------------





(a)
Disability or Disabled shall mean, for Plan purposes, a determination that the
Participant:

(1)
Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be

expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or
(2)
Is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three

(3)
months under an accident and health plan sponsored by the Employer.

Any determination of Disability shall be made in accordance with the
requirements of Code Section 409A and any guidance issued thereunder. A
Participant will be deemed to be Disabled if determined to be totally disabled
by the Social Security Administration or under the terms of a Company-sponsored
disability insurance program, provided the terms of such program comply with
Code Section 409A.
(b)
Effective Date of this restatement shall mean January 1, 2009. The original
effective date of the Plan is January 1, 1990.

(c)
Employee shall mean any individual on the payroll of an Employer (i) whose wages
from the Employer are subject to withholding for purposes of Federal income
taxes and for purposes of the Federal Insurance Contributions Act, (ii) who is
included within a “select group of management or highly compensated employees,”
as such term is used in Section 401(a)(1) of ERISA, and (iii) who is designated
by the Committee as eligible to participate in the Plan.

(d)
Employer shall mean the Company and any Affiliate of the Company to the extent
that an Employee of such Affiliate is a Participant hereunder.



(e)
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

(f)
Exchange Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(g)
Key Employee shall mean:

(1)
an officer of an Employer having annual compensation from the Employer of more
than $130,000 per year, as adjusted from time to time in

accordance with Internal Revenue Service guidelines,


4





--------------------------------------------------------------------------------





(2)
a five percent (5%) owner of an Employer, or

(3)    a one percent (1%) owner of an Employer having annual compensation from
the Employer of more than $150,000,
all as determined in accordance with Code Sections 409A and 416(i) and
applicable Treasury Regulations issued thereunder, provided stock in
the Employer corporation is publicly traded on an established securities market.
(s)
Participant shall mean an Employee who meets the eligibility requirements as
determined by the Committee; provided, however, that effective on and after the
date of a Change in Control, the term “Participant” shall be limited to those
individuals who satisfy the eligibility requirements and who were Participants
in the Plan as of the date immediately prior to the date of such Change in
Control.

(a)
Person shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries; (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates; (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

(b)
Plan shall mean the Trinity Industries, Inc. Supplemental Retirement Plan as set
forth in this document, as this document may be amended from

time to time.


(c)
Retirement shall mean the date on which an Employee is eligible to begin
receiving benefits from any Base Plan.

(d)
Separation from Service or Separate from Service shall mean a termination of
employment constituting a “separation from service” within the

meaning of Treasury Regulation 1.409A-1(h).
2.
Construction

Masculine pronouns used herein shall refer to men or women or both and nouns and
pronouns when stated in the singular shall include the plural and
when stated in the plural shall include the singular, wherever appropriate.


5













--------------------------------------------------------------------------------





3.01 Eligibility to Participate
ARTICLE III
Designation of Participants
The Committee shall meet as necessary to verify the eligibility of Participants.
Participation will be determined solely by the Committee, and an Employee will
not commence participation in the Plan until notified by the Committee of both
his eligibility and the terms and benefits of the Plan.


6













--------------------------------------------------------------------------------





1.
Calculation of Plan Benefit

ARTICLE IV
Plan Benefits
(a)
Basic Plan Benefit. Benefits under the Plan shall be actuarially computed
amounts payable to a Participant or Beneficiary so that the annual payments such
Participant or Beneficiary shall receive from the Plan (as limited by paragraph
(c) below) shall equal the amount of the payments which the Participant would
have received at Retirement under the Base Plan except for the operation of the
limits under Code Sections 401(a)(17) and 415, as those limits are described by
the Base Plan.

The benefit payable under the Plan will be reduced by the amount of plan
benefits actually payable to the Participant or Beneficiary under the
Base Plan upon Retirement.
(b)
Determination of Compensation . If the applicable Base Plan is the Trinity
Industries, Inc. Standard Pension Plan, the Participant’s “accrued benefit”
under such plan will be determined by taking into account, as “compensation”,
amounts otherwise excluded as a result of their deferral under the Supplemental
Profit Sharing Plan for Employees of Trinity Industries, Inc. and Certain
Affiliates. For purposes of this paragraph, any compensation deferred is treated
as compensation for benefit calculation purposes under the Plan only in the
year(s) payment would otherwise have been made but for the deferral.

In addition, the annual “compensation” used when calculating the benefit under
Section 4.01 shall include incentive compensation earned under the Company’s
Incentive Compensation Agreement when such compensation is earned, irrespective
of when such compensation is actually paid. To be included as “compensation”
under Section 4.01, however, the incentive compensation must ultimately be paid
to the Participant.
(c)
Subsequent Reductions Under Base Plan . The Plan shall not compensate any
Participant or Beneficiary for any adverse effects to the Participant which
result in a reduction of benefits available from the Base Plan due to changes in
the Base Plan benefit formula, social security laws or other laws and rules.

2.
Time and Form of Plan Payments

(a)
Amounts Subject to Code Section 409A

(1)
Election of Form of Distribution . Within thirty (30) days following receipt of
a written explanation of the terms of and the benefits provided

under the Plan, but not later than thirty (30) days


7





--------------------------------------------------------------------------------





following the first day of the Employer’s taxable year immediately following the
first year during which the Participant accrues a benefit under this Plan, each
Participant must make an irrevocable election as to the form of payment in a
manner that is approved by the Committee. Such election shall apply to all
Amounts Subject to Code Section 409A. The Participant may elect to receive a
distribution of such amounts in any form available under the terms of the Base
Plan as of the date of his election, and an election of a form of distribution
under this Plan need not be the same as the Participant’s corresponding election
under the Base Plan.
(i)
If an eligible Employee is participating in the Plan in 2008 and desires to file
or modify a previously-filed election, he must complete such an election or
modification and file it with the Committee on or before December 31, 2008;
provided, however, that a Participant may not file a modified distribution
election in 2008 that has the effect of deferring payment of amounts the
Participant would otherwise receive in 2008 or cause payments to be made in 2008
that would otherwise be made subsequent to 2008. Such an election shall not be
treated as a change in the form of a payment under Section 409A(a)(4) of the
Code or an acceleration of a payment under Section 409A(a)(3) of the Code.

(ii)
A modification of a Participant’s previous election related to the distribution
of Amounts Subject to Code Section 409A may be filed

by a Participant with the Committee provided:
(A)
Such modification shall not be effective for at least twelve (12) months after
the date on which the modification is filed with the

Committee;
(B)
Other than distributions made on account of death or Disability, any
distributions to which such modification relates shall be

deferred for a period of five (5) years from the date such distributions would
otherwise have commenced; and
(C)
With respect to a distribution made in accordance with Section 4.02(a)(2)(A)
below, such a modification may not be accepted by the Committee less than twelve
(12) months before the date on which distributions were previously scheduled to
begin under the Plan.





8





--------------------------------------------------------------------------------





(2)
Timing of Distribution. Except as otherwise provided, Amounts Subject to Code
Section 409A that are payable under the Plan to a

Participant who is eligible to receive benefits from the Base Plan shall
commence as of:
(A)
The first day of the first month next following the Participant’s attainment of
age 65; or

(B)
If a Participant Separates from Service before attaining age 65, the first day
of the first month next following the Participant’s

Separation from Service.
(1)
Required Delay for Key Employees . Notwithstanding any other provision of the
Plan to the contrary, if a Participant is a Key Employee and Separates from
Service for a reason other than death, such Participant’s distribution with
respect to Amounts Subject to Code Section 409A may not commence earlier than
six (6) months from the date of his Separation from Service. If it is determined
that compliance with Code Section 409A necessitates distribution on a date
certain, such distribution shall be made, or begin to be made, on the date that
is six

(6) months following the date on which the Participant Separates from Service.
(2)
Distribution for Disability. Notwithstanding any provision of the Plan to the
contrary, in the event a Participant becomes Disabled, he shall

receive a distribution of Amounts Subject to Code Section 409A equal to the
amount calculated in the same manner as under
Section 4.02(a)(5)(ii) below, except that (i) when applying Section
4.02(a)(5)(ii), the term “Separation from Service” shall be replaced by
“Disability” in each place where it appears therein, and (ii) such distribution
shall not include Amounts Not Subject to Code Section 409A. Distribution shall
be in the form elected by the Participant under Section 4.02(a)(i) and shall
commence immediately upon certification by the Committee that the Participant is
Disabled.
(1)
Forfeiture.

(i)
General Rule. Benefits under the Plan will be paid only to supplement benefit
payments actually made from the Base Plan. If benefits are not payable under the
Base Plan because the Participant has failed to vest or for any other reason, no
payments will be made under the Plan with respect to such Base Plan.

(ii)
Change in Control. Notwithstanding paragraph (i), in the event that the
Participant Separates from Service for any reason (other than

due to death or Disability) prior to being


9





--------------------------------------------------------------------------------





eligible to receive Retirement benefits under the Base Plan but upon the
occurrence of a Change in Control, then such Participant shall not forfeit his
right to benefits hereunder and shall be entitled to a benefit calculated in
accordance with Section 4.01. Such amount shall be payable to the Participant in
a lump sum cash payment within five (5) days following such Separation from
Service.
(iii)
Compliance with Code Section 409A . For purposes of this Section 4.02(a)(5),
Change in Control shall have the meaning set forth under Section 4.02(b)(5)(ii),
except no distribution shall be made with respect to Amounts Subject to Code
Section 409A upon a Change in Control unless such event or transaction
constitutes a “change in ownership”, “change in effective control”, or “change
in the ownership of a substantial portion of the assets” of the Company, within
the meaning of Code Section 409A, Treasury Regulation 1.409A-3(i)(5), or other
administrative guidance in effect at the time of the event or transaction. The
occurrence of a Change in Control will be determined and certified by the
Committee strictly in accordance with the foregoing sentence; the Committee may
not exercise discretion in applying the requirements of the Code, Treasury
Regulations, or other relevant guidance in the determination of the occurrence
of a Change in Control. Notwithstanding the preceding, if Treasury Regulations
or other guidance to be issued with respect to Code Section 409A provide that an
accelerated payment due to Change in Control is not permitted, then

such distribution shall be made at the time and in the manner specified in
Section 4.02(a)(1).
(b)
Amounts Not Subject to Code Section 409A

(1)
Form of Payment. Except as provided in Section 4.02(b)(5), the Amounts Not
Subject to Code Section 409A payable under the Plan to a Participant who is
eligible to receive benefits from the Base Plan shall be made in the form of a
single life annuity for the life of the Participant with a ten-year period
certain and shall commence at age 65. In calculating the amount of a
Participant’s benefit payments hereunder, the Participant’s benefit shall be
calculated pursuant to Section 4.01 of the Plan assuming that the Base Plan
benefit is to commence at the same time that benefit payments are to commence
hereunder and will be made in the form of a single life annuity for the life of
the Participant with a ten-year period certain (without regard to when the
Participant has elected



10





--------------------------------------------------------------------------------





to have such Base Plan benefit commence and without regard to the form of the
benefit selected under the Base Plan).
(2)
Modifying the Form of Payment . Notwithstanding the provisions of (1) above,
with respect to Amounts Not Subject to Code Section 409A a Participant may elect
a form of benefit payment under the Plan other than the form described above
from among those optional forms of benefit payments available under the Base
Plan at the time of the election, and/or may elect to begin the commencement of
benefit payments prior to attaining age 65, with the payment amount adjusted to
reflect the different form of distribution or commencement date using the
actuarial assumptions provided in the Base Plan. Such an election may be made by
a Participant only once during any calendar year, and the election will be
effective only if the election is made more than twelve (12) months prior to the
earlier of (i) the date benefit payments would commence under the Plan without
regard to the election or (ii) the date benefit payments would commence under
the Plan pursuant to the election.

(1)
Timing of Payments. Except as provided in Section 4.02(b)(5), benefits payable
under the Plan will be paid in coordination with any

benefits payable to a Participant from the Base Plan.
(2)
Acceleration of Amounts Not Subject to Code Section 409A . The preceding
provisions of this Section 4.02(b) to the contrary notwithstanding, any
Participant (or beneficiary of a deceased Participant) who has commenced
receiving benefit payments under the Plan and who has more than one benefit
payment remaining to be paid may elect in writing on a form that is approved by
the Committee to waive his right to continue receiving benefit payments
hereunder and in lieu thereof receive one lump sum payment in an amount equal to
90% of the present value of the benefit payments remaining to be paid at the
time of such lump sum payment. The present value shall be determined using the
actuarial assumptions that would be used for calculating lump sum distributions
under the Base Plan, and the payment will be made in cash to the Participant (or
beneficiary of a deceased Participant) no later than fifteen (15) days following
receipt of his election by the Committee. In the event that Participant (or
beneficiary of a deceased Participant) receives a lump sum payment in accordance
with this provision, no further benefits will be owed to or on account of such
Participant under the Plan and the remaining ten percent (10%) of the present
value of the monthly payments shall be forfeited.

(1)
Forfeiture.





11





--------------------------------------------------------------------------------





(i)
General Rule. If a Participant Separates from Service with the Company prior to
his eligibility to receive early, normal or late Retirement benefits under the
Base Plan, he shall forfeit all right, for himself and his Beneficiary, to any
benefits under this Plan; provided, however, that in the event that such
Separation from Service occurs for any reason (other than death or Disability)
upon the occurrence of a Change in Control, then such Participant shall not
forfeit his right to benefits hereunder and shall be entitled to a benefit
calculated in accordance with Section 4.01. Such amount shall be payable to the
Participant in a lump sum cash payment within five (5) days following such
termination.

(ii)
Change in Control. For purposes of this Section, a Change in Control shall be
deemed to have occurred if the event set forth in any

one of the following paragraphs shall have occurred:
(A)
Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities unless the
transaction resulting in a Person becoming the Beneficial Owner of thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities is approved in advance by the Board, excluding any Person
who becomes such Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below;

(B)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on September 9, 2008,
constitute the Board and any new director (other than a director whose initial
assumption of office in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on September 9, 2008, or whose appointment,
election or nomination for election was previously so



12





--------------------------------------------------------------------------------





approved or recommended;
(C)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (i) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity of any parent thereof) at least sixty percent
(60%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after

such merger or consolidation, or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Company or its Affiliates other
than in connection with acquisitions by the Company or its Affiliates of a
business representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or
(D)
The Company’s stockholders approve a plan of complete liquidation or dissolution
of the Company, or a sale or disposition (whether by reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision, or other
similar corporate transaction or event) by the Company of all or substantially
all of the Company’s assets (in one transaction or a series of transactions
within any period of twenty four (24) consecutive months) other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least sixty percent (60%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. However, a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (or two or more



13





--------------------------------------------------------------------------------





entities in one transaction or a series of transactions within any period of
twenty four (24) consecutive months), at least sixty percent (60%) of the
combined voting power of the voting securities of which are owned by the
Company’s stockholders in substantially the same proportions as their ownership
of the Company immediately prior to such sale or disposition shall be considered
a Change in Control for purposes of this Section if the Participant is not
offered comparable employment with such entity (or one of such entities). The
sale or disposition of a subsidiary or a division of the Company, or certain
assets of the Company (or of a subsidiary of the Company), shall not be a Change
in Control unless any such transaction or series of related transactions results
in a sale or disposition by the Company of all or substantially all of the
Company’s assets.
3.
Distributions Following Plan Termination

If the Plan is terminated pursuant to the provisions of Article VI hereof, the
Committee shall cause the Employer to pay to all Participants all of the
vested amounts then standing to their credit, in accordance with the applicable
provisions of Article VI.
4.
Payment Upon Death of Participant

In the event of an Employee’s death on or after Retirement, the Employer shall
make any payments called for hereunder to his Beneficiary. Any payment made by
the Employer in good faith shall fully discharge the Employer from its
obligations with respect to such payment, and the Employer shall have no further
obligation to see to the application of any money so paid.
5.
Funding

Contributions by the Employer to pay benefits under the Plan will be made solely
out of the general assets of the Employer. Nothing contained in the Plan and no
action taken pursuant to the provisions of the Plan shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Employer
or the Plan and any Employee or any other person. Any funds which may be set
aside or invested relative to the Plan shall continue for all purposes to be a
part of the general funds of the Employer and no person other than the Employer
shall, by virtue of the provisions of
the Plan, have any interest in such funds. To the extent that any person
acquires a right to receive payment from the Employer under the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Employer.


14













--------------------------------------------------------------------------------





5.01 Duties of Committee
ARTICLE V
Administration
The Committee shall have full power and authority to interpret, construe and
administer the Plan. The Committee’s interpretation and construction hereof, and
actions hereunder, including any determination of the amount or recipient of any
payment to be made under the Plan, shall be binding and conclusive on all
persons and for all purposes. No member of the Committee or the Board shall be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan unless attributable to his own
willful misconduct or lack of good faith.


15













--------------------------------------------------------------------------------





1.
Right to Amend

ARTICLE VI
Amendment and Termination
The Company, in its sole and unfettered discretion, may amend the Plan at any
time, provided such amendment does not contravene the provisions of
Code Section 409A and related guidance issued thereunder and Section 6.03 of the
Plan.
2.
Right to Terminate

The Company may terminate the Plan upon occurrence of any one of the following:
(a)
Within twelve (12) months of the Company’s dissolution taxed under Code Section
331 or with the approval of a bankruptcy court pursuant to

11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred under the
Plan are included in the Participants’ gross income in the latest of:
(1)
The calendar year in which the Plan termination occurs;

(2)
The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or

(3)    The first calendar year in which the payment is administratively
practicable.
(b)
Within the thirty (30) days preceding or the twelve (12) months following a
Change in Control, provided all substantially similar arrangements (within the
meaning of Code Section 409A and related guidance issued thereunder) sponsored
by the Company are also terminated, so that the Participant and all participants
under substantially similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the date of termination of the arrangements.

(c)
At the discretion of the Company, provided that all of the following
requirements are satisfied:

(1)
The termination and liquidation of the Plan do not occur proximate to a downturn
in the financial health of the Company;

(2)
All arrangements sponsored by the Company that would be aggregated with any
terminated arrangement under Treasury

Regulation 1.409A-1(c) if the same Participant participated in all of the
arrangements are terminated;


16
(1)
No payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made

within twelve (12) months of the termination of the arrangements;
(2)
All payments are made within twenty-four (24) months of the termination of the
arrangements; and

(5)    The Company does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Treasury
Regulation 1.409A-1(c) if the same Participant participated in both
arrangements, at any time within three (3) years following the date of
termination of the arrangement.
(d)
Such other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the

Internal Revenue Bulletin.
3.
Rights of Participants

No amendment, suspension or termination of the Plan shall deprive a Participant
of a previously vested amount as of such date. No amendment, suspension or
termination shall be retroactive in effect to the prejudice of any Participant,
except to the extent necessary to comply with any provision of federal or
applicable state laws or except to the extent necessary to prevent detriment to
the Company or any of its Affiliates, or the current taxation of Participants
under Code Section 409A and any guidance issued thereunder, as so determined by
the Board in its sole and unfettered discretion. The foregoing notwithstanding,
in the event it is determined by the Board, in its sole and unfettered
discretion, that any provision in the Plan results in a violation of the
requirements of Code Section 409A and any guidance issued thereunder, the Board,
and any authorized officer so appointed by the Board, shall have the power to
unilaterally modify or eliminate any such provision.
4.
Liability of Successor

If the Company should reorganize, consolidate or merge with another entity, the
Plan shall become an obligation of the new entity or of any business
taking over the assets, duties or responsibilities of the Company.


17













--------------------------------------------------------------------------------





1.
Nonguarantee of Employment

ARTICLE VII
Miscellaneous
Nothing contained in the Plan shall be construed as a contract of employment
between any Employer and any Employee, or as a right of any Employee to be
continued in the employment of any Employer, or as a limitation on the right of
an Employer to discharge any of its Employees, with or without cause.
2.
Nonalienation of Benefits

Benefits payable under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder shall be void.
3.
No Preference

No Participant shall have any preference over the general creditors of an
Employer in the event of such Employer’s insolvency.


4.
Incompetence of Recipient

If the Committee shall find that any person to whom any payment is payable under
the Plan is unable to care for his affairs because of mental or physical
illness, accident, or death, or is a minor, any payment due (unless a prior
claim therefor shall have been made by a duly appointed guardian, committee or
other legal representative) may be paid to the spouse, a child, a parent, a
brother or sister or any person deemed by the Committee, in its sole discretion,
to have incurred expenses for such person otherwise entitled to payment, in such
manner and proportions as the Committee may determine. Any such payment shall be
a complete discharge of the liabilities of the Company under the Plan, and the
Company shall have no further obligation to see to the application of any money
so paid.
5.
Texas Law to Apply

THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAW.
6.
Acceleration of Payment

In the event that the Internal Revenue Service formally assesses a deficiency


18





--------------------------------------------------------------------------------





against a Participant on the grounds that an amount credited to such
Participant’s Accounts under the Plan is subject to Federal income tax (the
“Reclassified Amount”) earlier than the time payment otherwise would be made to
the Participant pursuant to the Plan, then the Committee shall direct the
Employer maintaining such Participant’s Accounts to pay to such Participant and
deduct from such Account the Reclassified Amount. To the extent possible, such
payment will be made in a manner permitted under Code Section 409A and any
guidance issued thereunder so as to comply with such Code Section.


19





--------------------------------------------------------------------------------





IN WITNESS WEHREOF, the Company, Trinity Industries, Inc., has caused this
document to be executed on this 30 TH day of September 2008 to be
effective as of the 1st day of January 2009.


TRINITY INDUSTRIES, INC.


By: /s/ Timothy R. Wallace
Name: Timothy R. Wallace
Title: Chairman, CEO & President


20





